Appellant was convicted of the offense of violating our laws known as "Prohibition Laws" by illegally having in his possession *Page 393 
beer containing more than the permissible per cent of alcohol.
The State's testimony was undisputed; and tended to make out a clear case of guilt against the defendant (appellant) — i. e., guilt of the offense charged.
Appellant introduced testimony tending to show that he bore a good character; but this court has ruled that such testimony, alone, is not sufficient to raise a reasonable doubt of guilt. Witt v. State, 5 Ala. App. 137, 59 So. 715.
There was hence no error in the trial court's giving to the jury the requested general affirmative charge with hypothesis to find in favor of the State — though such practice is dangerous.
The judgment is affirmed.
Affirmed.